JOHNSON, J.
Plaintiff alleges that be was a client of defendant, a lawyer of Boone county, and that defendant owes bim $169.51 on account of tbe collection of a judgment recovered by plaintiff in a slander suit. In effect tbe answer admits an indebtedness to plaintiff- of $159.21 on account of tbe collection of tbe judgment and alleges a counterclaim of $150 due defendant on account of professional services in other matters wbicb defendant alleges be rendered plaintiff. After deducting tbe counterclaim, tbe answer tenders plaintiff tbe remainder due bim of $9.21. Tbe reply filed by plaintiff is a general denial of tbe counterclaim.
Tbe only issue contested at tbe trial was tbe claim of $150 attorney’s fees made in tbe counterclaim. Tbe position of each party with respect to that issue was supported by substantial evidence. On tbe part of defendant tbe evidence tends to show that be rendered ser*546vices to plaintiff in several matters and. that $150 was the reasonable value of all such services. On the part of plaintiff the evidence tends to show that the only proressional service rendered by defendant for which he was not paid was one for which five dollars would be reasonable compensation. The jury believed the evidence of plaintiff and gave him a verdict for $145. To arrive at this verdict the jury must have allowed defendant five dollars on his counterclaim.
Point is made that the instruction given at the request of plaintiff is out of harmony with that given at the instance of defendant and that it incorrectly declares the law of the case, but we find the instructions to be consistent.
Complaint is made of the verdict on the ground that it fails to include a specific finding on the counterclaim but this complaint is fully answered in our decision in Nowell v. Mode, 132 Mo. App. 232. Where it appears, as it does here, “that the jury did consider and determine the issues raised by the counterclaim and rendered a verdict for plaintiff which included a determination of those issues, the verdict should be regarded as responsive, though it be silent as to the counterclaim.”
We find no error in the record and the judgment will be affirmed. It is so ordered.
All concur.